                                          Case 5:19-cv-00411-SVK Document 69 Filed 07/22/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     THERESA BROOKE,                                     Case No. 19-cv-00411-SVK
                                   8                     Plaintiff,
                                                                                             ORDER ON JOINT DISCOVERY
                                   9              v.                                         LETTER BRIEF
                                  10     AJU HOTEL SILICON VALLEY LLC,                       Re: Dkt. No. 67
                                  11                     Defendant.

                                  12          The Parties’ discovery letter regarding a joint site inspection and production of documents
Northern District of California
 United States District Court




                                  13   is before the Court. Dkt. 67. This matter may be resolved without a hearing. Civil L.R.
                                  14   7-1(b). Having reviewed the arguments, the relevant facts and law, as well as General Order 56
                                  15   (“GO 56”), the Court GRANTS Plaintiff’s motion to compel the site inspection and production of
                                  16   initial disclosure documents. The Court further ORDERS the parties to meet and confer as
                                  17   directed below.
                                  18          In this action, Plaintiff alleges that certain room types are not available as ADA
                                  19   compliant. Dkt. 54. Specifically, Plaintiff alleges that Defendant does not offer comparable
                                  20   mobility accessible rooms to the King Studio, Penthouse Suite, Saint Claire Suite and Palm Suite
                                  21   residential Suite. Id. at 2. Plaintiff affirmatively alleges that Defendant offers other standard
                                  22   rooms and other suites that appear to be ADA compliant. Id. at 3-4. Defendant’s argument,
                                  23   adopted here from other cases in this District, is that the issue in dispute is limited to whether
                                  24   certain specific rooms, e.g., the Penthouse Suite, are available, and that neither a site inspection
                                  25   nor a full production of documents referred to in GO 56 § 4, is necessary to answer that question.
                                  26   Dkt. 67 at 3.
                                  27          Defendant’s description of the relevant issue is too narrow for the case here. As argued
                                  28   extensively in previous motions, the crux of the dispute in this case is whether the ADA compliant
                                          Case 5:19-cv-00411-SVK Document 69 Filed 07/22/20 Page 2 of 2




                                   1   standard and suite rooms are “comparable” to the non-ADA compliant king and suite rooms, as

                                   2   contemplated by Section 224.5 of the 2010 Standards of Accessible Design. See Dkt. 53 (“Order

                                   3   on Motion to Dismiss Second Amended Complaint.”) To assess the issue of “comparability,” a

                                   4   site inspection is necessary. Accordingly, because Plaintiff alleges an issue of comparability

                                   5   between certain room types which are and are not ADA compliant, Plaintiff is entitled to a site

                                   6   inspection and document production as provided in GO 56.

                                   7          In the other cases in this District referenced above, defense counsel has raised travel

                                   8   restrictions arising from the COVID-19 crisis as a reason to dispense with the joint site

                                   9   inspection. A review of current restrictions in place demonstrates that neither Florida nor

                                  10   California are currently restricting travel for business purposes, and California is not currently

                                  11   restricting access to hotels, such as the site at issue here. See generally Santa Clara County

                                  12   Department of Public Health Orders at https://www.sccgov.org/sites/covid19/Pages/public-
Northern District of California
 United States District Court




                                  13   health-orders.aspx; Miami-Dade County Emergency Orders at

                                  14   http://www.miamidade.gov/global/initiatives/coronavirus/emergency-orders.page. However,

                                  15   notwithstanding the absence of formal restrictions, it is reasonable to consider that travel may not

                                  16   be advisable at this time. Accordingly, the Parties are to promptly meet and confer to agree upon a

                                  17   date within 45 days of the date of this order and a mechanism for the site inspection, including, by

                                  18   way of example, the feasibility of one party inspecting the property and the other party

                                  19   participating via the use of live-stream video. Relevant documents as identified in GO 56 § 4 are

                                  20   to be produced by July 31, 2020.

                                  21          SO ORDERED.

                                  22   Dated: July 22, 2020

                                  23

                                  24
                                                                                                     SUSAN VAN KEULEN
                                  25                                                                 United States Magistrate Judge
                                  26

                                  27

                                  28
                                                                                         2
